       Case 3:17-cv-00101-RDM Document 123 Filed 12/04/18 Page 1 of 4
                                            	
	
               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CONSUMER FINANCIAL
PROTECTION BUREAU,
            Plaintiff,

      v.
                                                Case No. 3:17-CV-101-RDM
NAVIENT CORPORATION, et al.,                    (Judge Robert D. Mariani)
            Defendants.


        NON-PARTY SETH FROTMAN’S MOTION TO QUASH SUBPOENA,
     STAY DEPOSITION, AND IN THE ALTERNATIVE FOR PROTECTIVE ORDER

      Seth Frotman—the former Student Loan Ombudsman of the CFPB—

hereby moves to quash Navient’s subpoena to depose him on a breathtakingly

broad array of topics—from the obviously privileged (“communications related to

the investigation”) to the plainly irrelevant (the “circumstances of [his]

resignation”). Navient has refused to clarify or limit its lines of inquiry or explain

their alleged relevance to any claims or defenses in this case. Instead, it has insisted

that it need not even stick to its own proposed topics.

      For the reasons given in Mr. Frotman’s forthcoming memorandum, this

Court should quash the subpoena under Federal Rule of Civil Procedure 45(d)(3).

First, Navient cannot demonstrate the sort of extraordinary circumstances that

courts demand before allowing depositions of former high-level officials concerning

their government service. Second, Navient cannot demonstrate that it needs to

                                            	
	
        Case 3:17-cv-00101-RDM Document 123 Filed 12/04/18 Page 2 of 4



depose Mr. Frotman to get information relevant to this case—let alone that it can

satisfy the heightened standard of relevance applicable to non-parties. Third, the

proposed deposition would overwhelmingly cover information protected by the

work-product doctrine and deliberative-process, law-enforcement, and attorney-

client privileges.

        Absent intervention by this Court, Navient’s subpoena puts Mr. Frotman in

an untenable situation: a choice between two incompatible legal commands. On

the one hand, the subpoena commands Mr. Frotman to appear for Navient’s open-

ended fishing expedition. On the other hand, even if he wanted to spill the beans

about privileged and confidential matters arising from his government service, as

things stand Mr. Frotman is legally barred from testifying. Like most federal

agencies, the CFPB has issued regulations, under United States ex rel. Touhy v. Ragen,

340 U.S. 462 (1951), to give the agency a first crack at assessing burdensomeness,

privilege, and confidentiality concerns—including protecting its “deliberative

processes” and “ongoing investigations or enforcement proceedings.” 12 C.F.R.

§ 1070.36. Until the agency (or this Court) can make an informed assessment of

Navient’s demands, Mr. Frotman’s obligation is unambiguous: “[N]o employee or

former employee of the CFPB shall, in response to a demand or request[,] provide

oral or written testimony by deposition . . . concerning any official information.” Id.

§ 1070.32(a). (Here, “official information” means “all information of any kind . . .

    	
	                                         2
	
        Case 3:17-cv-00101-RDM Document 123 Filed 12/04/18 Page 3 of 4



acquired by CFPB employees or former employees as part of their official duties or

because of their official status.” Id. §1070.30(e)(3).) If the deposition is not stayed,

Mr. Frotman must “decline to comply with the demand.” Id. §1070.35.

Accordingly, Mr. Frotman also respectfully requests that this Court stay the

proposed deposition (currently scheduled for December 14, 2018) while this motion

to quash is pending.

                                               Respectfully submitted,

                                               /s/ Deepak Gupta
CARLO SABATINI (PA 83831)                      DEEPAK GUPTA (DC 495451)
SABATINI FREEMAN LLC                           GUPTA WESSLER PLLC
216 North Blakely Street                       1900 L Street, NW, Suite 312
Dunmore, PA 18512                              Washington, DC 20036
Tel.: (570) 341-9000                           Tel.: (202) 888-1741
Fax: (570) 504-2769                            Fax: (202) 888-7792
carlo@bankruptcypa.com                         deepak@guptawessler.com

December 4, 2018                               Attorneys for Non-Party Seth Frotman

                       STATEMENT UNDER LOCAL RULE 26.3

        I conferred with Navient’s counsel in a good faith effort to resolve by

agreement the issues raised by this motion without court intervention. As detailed

in my declaration, Navient declined to address our inquiries concerning the

breadth of its subpoena, its lack of relevance to claims and defenses in this case, and

the overwhelmingly confidential and privileged nature of the information sought.

                                                      /s/ Deepak Gupta
                                                      Deepak Gupta

    	
	                                          3
	
         Case 3:17-cv-00101-RDM Document 123 Filed 12/04/18 Page 4 of 4



                              CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2018, I electronically filed this motion

through this Court’s CM/ECF system. I understand that notice of this filing will be

sent to all parties by operation of the Court’s electronic filing system.

                                                      /s/ Deepak Gupta
                                                      Deepak Gupta




    	
	                                          4
	
